DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a RCE dated 02/18/2022 and amendment dated 01/19/2022, applicant amended claims 1, 7, 8 and 11.  Claims 1 – 11 are still pending in this application. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 4 and 6 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (U.S Patent No. 10,909,597 B2, previously cited in an Office Action dated 09/07/2021, hereinafter ‘Terada’) in view of Thorkelsson et al. (U.S PreGrant Publication No. 2011/0208801 A1).

With respect to claim 1, Terada teaches an information processing system (e.g.,  an application sales management system 1000, Col 6 (lines 24 – 25), Fig. 1) comprising: at least one client terminal (i.e., a terminal 400, Fig. 1); and a service providing server (e.g., a sales management server 100, Fig. 1, Col 6 (lines 58 – 61)), the service providing server comprising: circuitry configured to; 
receive a request for downloading a client program to the client terminal from a user operating the client terminal (e.g., receiving a request for downloading/purchasing an application to the terminal 400 from a user operating said terminal 400, Col 7 (lines 40 – 55); Col 9 (lines 20 – 50); Fig. 9); 
determine at least one client program from one or more client programs according to a login (e.g., display applications in order to be selected in response to a login that is performed using an existing method, Col 13 (line 55) to Col 13 (line 25), Fig. 6; if allowed, then distribute the purchased application, Fig. 8); but fails to teach that the client program is determined from a plurality of client programs according to the login method; wherein the login method of the user is selected from a plurality of login methods, and a different program is determined for each of the plurality of login methods, and control to send the determined client program to the client terminal.
e.g., an application is determined from a plurality of applications according to the login option, ¶0041, ¶0058); wherein the login method of the user is selected from a plurality of login methods (e.g., where the login option is selected from at least 2 login options, Fig. 6B), and a different program is determined for each of the plurality of login methods (e.g., avaible applications are displayed after selecting the login option, Fig. 6C, ¶0028, ¶0049, ¶0058), and control to send the determined client program to the client terminal (e.g., in response to selecting one of the available applications, the selected application can be downloaded, Fig. 3B, ¶0021, ¶0049, ¶0058).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Terada as taught by Thorkelsson since Thorkelsson suggested in ¶0058 and Figs 3B/3C that such modification of displaying corresponding (or available) applications based on a selected login options (methods) would ensure that the applications are supported in order to be convenient for the user (client) to use the selected application without interference or compatible with the preferable login option.

With respect to claim 2, Terada in view of Thorkelsson teaches the information processing system of claim 1, wherein the client terminal comprises circuitry configured to: display on a display the client program according to the login method of the user such that the client program is downloadable (e.g., display list of applications in order to be selected after a login that is performed using an existing method, Col 13 (line 55) to Col 13 (line 25), Fig. 6); and receive a selection from the user of the client program to be downloaded to the client terminal (e.g., once purchased, then distribute the purchased application, Fig. 8).  

e.g. refer to Fig. 5 in which is an example on managing user, user levels and control browsable application(s)).  

With respect to claim 4, Terada in view of Thorkelsson teaches the information processing system of claim 1, wherein the circuitry of the service providing server is further configured to display the client program according to the login method of the user as a downloadable client program (e.g., the list of browsable applications is displayed in order to be selected after a login that is performed using an existing method, Col 13 (line 55) to Col 13 (line 25), Fig. 6).

With respect to claim 6, Terada in view of Thorkelsson teaches the information processing system of claim 4, wherein the circuitry of the service providing server is further configured to: manage license of a group to which the user belongs; and when the group to which the user belongs does not have the license, control not to display as the downloadable client program even when the client program is according to the login method set for the group to which the user belongs (e.g., Terada teaches a license that is included in an application description, where the description on the license includes information on designation of an edge device 300 indicating whether the edge device 300 that uses the application is designated and information on the number of edge devices to be used concurrently indicating whether it is necessary to purchase a number of edge devices 300 to be used concurrently or there is no limit in the number of edge devices to be used concurrently, for example. With regard to the use of application, the description also includes a description on renewal of a contract. In addition, the access and license key depend on user levels and expiration date, Col 8 (lines 40 – 49); Col 11 (38 – 45); Col 14 (lines 1 – 25)).  

With respect to claim 7, it is rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 8, this is a method claim corresponding to the system claim 1.  Therefore, this is rejected for the same reasons as the system claim 1.

With respect to claim 9, Terada in view of Thorkelsson teaches the information processing system of claim 1, wherein Thorkelsson teaches the login method comprises at least one of: a first login method using a user ID and a password, a second login method using an email and a second password, and a third login method using an external service providing system (Thorkelsson: e.g., at least a login id and password associated from a Social Nett Website as an external service providing system, ¶0057).

With respect to claim 10, Terada in view of Shanmugam and further in view of  Ellis teaches the information processing system of claim 1, wherein Shanmugam teaches the login method is selected from a plurality of login methods comprising: a first login method using a user ID and a password, a second login method using an email and a second password, and a third login method using an external service providing system (Thorkelsson: e.g., at least a login id and password associated from a Social Nett Website as an external service providing system, ¶0057).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Thorkelsson and further in view of Clough et al. (U.S PreGrant Publication No. 2003/0069915 A1, hereinafter ‘Clough’).

With respect to claim 5, Terada in view of Thorkelsson teaches the information processing system of claim 1, but neither of them teach wherein the circuitry of the service providing server is further configured to control a package program including a port monitor according to the login method of the user and a printer driver for user's country as the downloadable client program.
However, in the same field of endeavor of requesting program(s) and downloading, Clough teaches wherein the circuitry of the service providing server is further configured to control a package program including a port monitor according to the login method of the user and a printer driver for user's country as the downloadable client program (Notes that claim limitations were interpreted as a server configured to arrange/set/create a program including a port monitor according to a login method and a printer driver that can be adapted as the downloadable client program; therefore Clough teaches a print server configured to control a software including a port monitor according to authentication, in which is sent by a guest’s computer in order to access a printer, and a printer driver that can be downloaded as a downloable client program, ¶0013, ¶0016, ¶0023, ¶0028).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Terada in view of Thorkelsson as taught by Clough since Clough suggested in ¶0013, ¶0016, ¶0023 and ¶0028 that such modification of arranging a package program including a port monitor would determine if the authentication code is valid prior spooling job(s) to a printer.

With respect to claim 11, it's rejected for the similar reasons as those described in connection with claim 5.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674